DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 10,978,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an artificial tree comprising: a first trunk section including: a first plurality of branches connected to the first trunk section; a light set distributed on a first branch and a second branch of the first plurality of branches, the light set including a plurality of lamp assemblies; a plurality of reinforced wires electrically connecting the plurality of lamp assemblies, the plurality of reinforced wires comprising: a first wire comprising: a first plurality of conductor strands comprising having at least one conductor strand located at a central portion of the first wire; a first plurality of reinforcing threads, each reinforcing thread of the first plurality of reinforcing threads being disposed between at least two conductor strands of the first plurality of conductor strands; and a first insulator jacket covering the first plurality of conductor strands and the first plurality of reinforcing threads; and a second wire comprising: a second plurality of conductor strands having at least one conductor strand located at a central portion of the first wire; a second plurality of reinforcing threads, each reinforcing thread of the second plurality of reinforcing threads being disposed between at least two conductor strands of the second plurality of conductor strands; and a second insulator jacket covering the second plurality of conductor strands and the second plurality of reinforcing threads, wherein a first lamp assembly of the plurality of lamp assemblies is electrically connected to the first wire and the second wire (claim 1).  This invention also deals with an artificial tree comprising: a first trunk section including: a first plurality of branches pivotally connected to the first trunk section; a light set distributed on a first branch and a second branch of the first plurality of branches, the light set including a plurality of lamp assemblies; a plurality of reinforced wires electrically connecting the plurality of lamp assemblies, the plurality of reinforced wires comprising: a first wire comprising: a first central conductor oriented along at least a portion of a central axis of the first wire;  a first conductor layer comprising a first plurality of conductor strands, the first plurality of conductor strands surrounding the first central conductor; a second conductor layer comprising a second plurality of conductor strands, the second plurality of conductor strands surrounding the first conductor layer; a first plurality of reinforcing threads, each reinforcing thread of the first plurality of reinforcing threads being disposed between any two conductors of the first central conductor, the first conductor layer, and the second conductor layer; and a first insulator jacket; a second wire comprising: a second central conductor oriented along at least a portion of a central axis of the second wire; a third conductor layer comprising a third plurality of conductor strands, the third plurality of conductor strands surrounding the second central conductor; a fourth conductor layer comprising a fourth plurality of conductor strands, the fourth plurality of conductor strands surrounding the third conductor layer; a second plurality of reinforcing threads, each reinforcing thread of the second plurality of reinforcing threads being disposed between any two conductors of the second central conductor, the third conductor layer, and the fourth conductor layers; and a second insulator jacket, wherein a first lamp assembly of the plurality of lamp assemblies is electrically connected to the first wire and the second wire (claim 12).  This invention also deals with an artificial tree comprising: a first trunk section including: a first plurality of branches pivotally connected to the first trunk section; a light set distributed on first and second branches of the plurality of branches, the light set including a plurality of lamp assemblies; a plurality of reinforced wires electrically connecting the plurality of lamp assemblies, the plurality of reinforced wires comprising: a first reinforced electric wire comprising: a first plurality of outer conductor strands, each conductor strand of the first plurality of outer conductor strands disposed a distance away from a central axis of the first reinforced electric wire; a first reinforcing string comprising a first plurality of reinforcing threads, the first reinforcing string being disposed within a gap between at least two outer conductor strands of the first plurality of outer conductor strands; and a first insulator jacket covering the conductor strands and the reinforcing string; a second reinforced electric wire comprising: a second plurality of outer conductor strands, each conductor strand of the second plurality of outer conductor strands disposed a distance away from a central axis of the second reinforced electric wire; a second reinforcing string comprising a second plurality of reinforcing threads, the second reinforcing string being disposed within a gap between at least two outer conductor strands of the second plurality of outer conductor strands; and a second insulator jacket covering the conductor strands and the reinforcing string, wherein a first lamp assembly of the plurality of lamp assemblies is electrically connected to the first reinforced electric wire and the second reinforced electric wire (claim 16).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 28, 2022